DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 03/17/2021, with respect to the rejections of claims 1-20 under 35 U.S.C 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Peng et al. (U.S. Publication No. 2017/0152059) and Yong et al. (U.S. Publication No. 2019/0031346).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peng et al. (U.S. Publication No. 2017/0152059; hereinafter Peng).
Regarding claim 19, Peng teaches a computer-implemented method for determining a position of an unmanned aerial vehicle (UAV), comprising (Peng: Par. 51; i.e., the controller 10 controls the electronic governor according to the current height of the rotorcraft so as to land the rotorcraft):
determining a first position of the UAV based at least in part on measurement from a position sensor carried by the UAV (Par. 51; i.e., the controller 10 calculates the height H of the rotorcraft according to the predetermined angle and the real-time image data corresponding to the distance image, and calculates the plane coordinate (x, y) of the rotorcraft with respect to the landing target pattern according to the real-time image data corresponding to the landing target image and the distance image);
associating the first position of the UAV with a first image captured by an imaging device carried by the UAV when the UAV is at the first position (Peng: Par. 75; i.e., when the rotorcraft 100 is at a position A (x1, y1) in the horizontal direction, a corresponding flight height H1=L1/2 tan α; the current position is (x1, y1) at height H1);
and determining, without using the position sensor, a second position of the UAV by comparing a second image with the first image, the second image captured by the imaging device when the UAV is at the second position (Peng: Par. 75; i.e., a height difference is ΔH=H2−H1, and the horizontal displacement difference (Δx, Δy) during the two flight times can be obtained by the camera; the equation can be rearranged to determine the second pose as H2=ΔH–H1, so the second height is determined through the equation).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Yong et al. (U.S. Publication No. 2019/0031346; hereinafter Yong).
Regarding claim 1, Peng teaches a computer-implemented method for controlling an unmanned aerial vehicle (UAV), comprising (Peng: Par. 51; i.e., the controller 10 controls the electronic governor according to the current height of the rotorcraft so as to land the rotorcraft):
obtaining a first image captured by an imaging device carried by the UAV (Peng: Par. 49; i.e., the distance image is obtained when the camera 30 shoots the two light spots);
obtaining a second image from the imaging device (Peng: Par. 49; i.e., the camera 30 is configured to shoot the landing target image);
determining a spatial relationship between the UAV and the target location by comparing the first image and the second image (Peng: Par. 48; i.e., the controller 10 is configured to read and analyze the landing target image and the distance image so as to obtain real-time image data, obtain a spatial distance between a current position of the rotorcraft and the landing target pattern);
and controlling the UAV to approach the target location based at least in part on the spatial relationship (Peng: Par. 48; i.e., and control the electronic governor according to the spatial distance so as to land the rotorcraft on the landing target pattern).
	Peng does not specifically teach the first image being captured during a takeoff of the UAV from a target location and the second image being captured in response to an indication to return to the target location.
	However, in the same field of endeavor, Yong teaches the first image being captured during a takeoff of the UAV from a target location (Yong: Par. 131; i.e., during the flight, the UAV's camera points downwards, while the UAV's computer looks out for the next target; see Fig. 1 for images taken from liftoff from base until landing at a target) and the second image being captured in response to an indication to return to the target location (Yong: Par. 152; i.e., a human operator may also … command one or more units to return to base).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peng to have further incorporated the first image being captured during a takeoff of the UAV from a target location and the second image being captured in response to an indication to return to the target location, as taught by Yong. Doing so would allow the UAV to determine its current location in relation to the target location (Yong: Par. 155 i.e., by 
Regarding claim 2, Peng in view of Yong teaches the method according to claim 1. Peng further teaches wherein the first image and the second image are obtained during a same flight of the UAV (Peng: Par. 49; i.e., the camera 30 is configured to shoot the landing target image and the distance image).
Regarding claim 3, Peng in view of Yong teaches the method according to claim 1. Peng further teaches wherein the first image or the second image does not include the target location (Peng: Par. 49; i.e., the camera 30 is configured to shoot the landing target image and the distance image; the landing target image includes the target location, while the distance image is just used to calculate the distance between the two light spots).
Regarding claim 4, Peng in view of Yong teaches the method according to claim 1, but Peng does not teach wherein the indication to return to the target location is received from a remote device or generated by one or more processors onboard the UAV.
However, in the same field of endeavor, Yong teaches wherein the indication to return to the target location is received from a remote device or generated by one or more processors onboard the UAV (Yong: Par. 152; i.e., a human operator may also … command one or more units to return to base. The UVCC 200 can comprise two separate coordination systems, one for the UAV fleet and the other for the mobile base station fleet).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peng to have further incorporated wherein the indication to return to the target location is received from a remote device or generated by one or more processors onboard the UAV, as taught by Yong. Doing so would allow the UAV pilot to control the UAV 
Regarding claim 5, Peng in view of Yong teaches the method according to claim 1. Peng further teaches wherein the first image is captured at a first pose and the second image is captured at a second pose (Peng: Par. 75; i.e., when the rotorcraft 100 is at a position A (x1, y1) in the horizontal direction … When the rotorcraft 100 flies to a position B (x2, y2 …  the horizontal displacement difference (Δx, Δy) during the two flight times can be obtained by the camera; the camera must capture the images at these two positions to be able to calculate the horizontal displacement),
and wherein determining the spatial relationship between the UAV and the target location comprises: determining a transformation between the first pose and the second pose based on the comparison between the first image and the second image (Peng: Par. 75; i.e., the horizontal displacement difference (Δx, Δy) during the two flight times can be obtained by the camera; the controller must compare the two images to be able to determine the horizontal transformation);
and determining the second pose based at least in part on the first pose and the transformation (Peng: Par. 75; i.e., a height difference is ΔH=H2−H1, and the horizontal displacement difference (Δx, Δy) during the two flight times can be obtained by the camera; the equation can be rearranged to determine the second pose as H2=ΔH–H1).
Regarding claim 6, Peng in view of Yong teaches the method according to claim 5. Peng further teaches wherein the first pose comprises a position or an orientation of the UAV when the first image is captured (Peng: Par. 75; i.e., when the rotorcraft 100 is at a position A (x1, y1) in the horizontal direction, a corresponding flight height H1=L1/2 tan α; the first position is (x1, y1) at height H1).
Regarding claim 7, Peng in view of Yong teaches the method according to claim 5. Peng further teaches wherein the first pose comprises a position or an orientation of the imaging device when the first image is captured (Peng: Par. 46; i.e., the photographic device such as the camera 30 may be located at a bottom portion of an airframe of the rotorcraft; the camera is always facing down).
Regarding claim 8, Peng in view of Yong teaches the method according to claim 5. Peng further teaches wherein the first pose is determined based at least in part on measurement from a position sensor (Par. 51; i.e., the controller 10 calculates the height H of the rotorcraft according to the predetermined angle and the real-time image data corresponding to the distance image, and calculates the plane coordinate (x, y) of the rotorcraft with respect to the landing target pattern according to the real-time image data corresponding to the landing target image and the distance image),
and the second pose is determined without using measurement from the position sensor (Peng: Par. 75; i.e., a height difference is ΔH=H2−H1, and the horizontal displacement difference (Δx, Δy) during the two flight times can be obtained by the camera; the equation can be rearranged to determine the second pose as H2=ΔH–H1, so the second height is determined through the equation).
Regarding claim 9, Peng in view of Yong teaches the method according to claim 5. Peng further teaches wherein the first image is captured at a first orientation of the imaging device (Peng: Par. 46; i.e., the photographic device such as the camera 30 may be located at a bottom portion of an airframe of the rotorcraft; the camera is always facing down),
and wherein the method further comprises causing the imaging device to have substantially the first orientation before the second image is captured (Peng: Par. 46; i.e., the photographic device such as the camera 30 may be located at a bottom portion of an airframe of the rotorcraft; if the camera is always facing down, then it would inherently have the first orientation before the second image is captured).
Regarding claim 10, Peng teaches an unmanned aerial vehicle (UAV), comprising (Peng: Par. 44; i.e., an automatic landing system of a rotorcraft):  -67-Client Ref No. 2016F0367US A torney Iocket No. 00203.1429.OOUS
a memory that stores one or more computer-executable instructions (Peng: Par. 49; i.e., the angle α is stored in the controller in advance);
and one or more processors configured to access the memory and execute the computer- executable instructions to perform a method comprising (Peng: Par. 49; i.e., and used for a calculation and judgment of the controller):
obtaining a first image captured by an imaging device carried by the UAV (Peng: Par. 49; i.e., the distance image is obtained when the camera 30 shoots the two light spots);
obtaining a second image from the imaging device (Peng: Par. 49; i.e., the camera 30 is configured to shoot the landing target image);
determining a spatial relationship between the UAV and the target location by comparing the first image and the second image (Peng: Par. 48; i.e., the controller 10 is configured to read and analyze the landing target image and the distance image so as to obtain real-time image data, obtain a spatial distance between a current position of the rotorcraft and the landing target pattern);
and controlling the UAV to approach the target location based at least in part on the spatial relationship (Peng: Par. 48; i.e., and control the electronic governor according to the spatial distance so as to land the rotorcraft on the landing target pattern).
Peng does not specifically teach the first image being captured during a takeoff of the UAV from a target location and the second image being captured in response to an indication to return to the target location.
	However, in the same field of endeavor, Yong teaches the first image being captured during a takeoff of the UAV from a target location (Yong: Par. 131; i.e., during the flight, the UAV's camera points downwards, while the UAV's computer looks out for the next target; see Fig. 1 for images taken from liftoff from base until landing at a target) and the second image being captured in response to an indication to return to the target location (Yong: Par. 152; i.e., a human operator may also … command one or more units to return to base).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the UAV of Peng to have further incorporated the first image being captured during a takeoff of the UAV from a target location and the second image being captured in response to an indication to return to the target location, as taught by Yong. Doing so would allow the UAV to determine its current location in relation to the target location (Yong: Par. 155 i.e., by tracking the motion of key features or landmarks across a sequence of image frames, changes in position of the UAV can be estimated).
Regarding claim 11, Peng in view of Yong teaches the UAV according to claim 10. Peng further teaches wherein the first image and the second image are obtained during a same flight of the UAV (Peng: Par. 49; i.e., the camera 30 is configured to shoot the landing target image and the distance image).
Regarding claim 12, Peng in view of Yong teaches the UAV according to claim 10. Peng further teaches wherein the first image or the second image does not include the target location (Peng: Par. 49; i.e., the camera 30 is configured to shoot the landing target image and the distance image; the landing target image includes the target location, while the distance image is just used to calculate the distance between the two light spots).
Regarding claim 13, Peng in view of Yong teaches the UAV according to claim 10, but Peng does not teach wherein the indication to return to the target location is received from a remote device or generated by one or more processors onboard the UAV.
However, in the same field of endeavor, Yong teaches wherein the indication to return to the target location is received from a remote device or generated by one or more processors onboard the UAV (Yong: Par. 152; i.e., a human operator may also … command one or more units to return to base. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the UAV of Peng to have further incorporated wherein the indication to return to the target location is received from a remote device or generated by one or more processors onboard the UAV, as taught by Yong. Doing so would allow the UAV pilot to control the UAV remotely to initiate a landing sequence (Yong: Par. 144; i.e., after taking back control, the UAV pilot can instruct the UAV to continue to the next target, or return to base).
Regarding claim 14, Peng in view of Yong teaches the UAV according to claim 10. Peng further teaches wherein the first image is captured at a first pose and the second image is captured at a second pose (Peng: Par. 75; i.e., when the rotorcraft 100 is at a position A (x1, y1) in the horizontal direction … When the rotorcraft 100 flies to a position B (x2, y2 …  the horizontal displacement difference (Δx, Δy) during the two flight times can be obtained by the camera; the camera must capture the images at these two positions to be able to calculate the horizontal displacement),
and wherein determining the spatial relationship between the UAV and the target location comprises: determining a transformation between the first pose and the second pose based on the comparison between the first image and the second image (Peng: Par. 75; i.e., the horizontal displacement difference (Δx, Δy) during the two flight times can be obtained by the camera; the controller must compare the two images to be able to determine the horizontal transformation);
and determining the second pose based at least in part on the first pose and the transformation
Regarding claim 15, Peng in view of Yong teaches the UAV according to claim 14. Peng further teaches wherein the first pose comprises a position or an orientation of the UAV when the first image is captured (Peng: Par. 75; i.e., when the rotorcraft 100 is at a position A (x1, y1) in the horizontal direction, a corresponding flight height H1=L1/2 tan α; the first position is (x1, y1) at height H1).
Regarding claim 16, Peng in view of Yong teaches the UAV according to claim 14. Peng further teaches wherein the first pose comprises a position or an orientation of the imaging device when the first image is captured (Peng: Par. 46; i.e., the photographic device such as the camera 30 may be located at a bottom portion of an airframe of the rotorcraft; the camera is always facing down).
Regarding claim 17, Peng in view of Yong teaches the UAV according to claim 14. Peng further teaches wherein the first pose is determined based at least in part on measurement from a position sensor (Par. 51; i.e., the controller 10 calculates the height H of the rotorcraft according to the predetermined angle and the real-time image data corresponding to the distance image, and calculates the plane coordinate (x, y) of the rotorcraft with respect to the landing target pattern according to the real-time image data corresponding to the landing target image and the distance image),
and the second pose is determined without using measurement from the position sensor (Peng: Par. 75; i.e., a height difference is ΔH=H2−H1, and the horizontal displacement difference (Δx, Δy) during the two flight times can be obtained by the camera; the equation can be rearranged to determine the second pose as H2=ΔH–H1, so the second height is determined through the equation).
Regarding claim 18, Peng in view of Yong teaches the UAV according to claim 14. Peng further teaches wherein the first image is captured at a first orientation of the imaging device (Peng: Par. 46; i.e., the photographic device such as the camera 30 may be located at a bottom portion of an airframe of the rotorcraft; the camera is always facing down),
and wherein the method further comprises causing the imaging device to have substantially the first orientation before the second image is captured (Peng: Par. 46; i.e., the photographic device 
Regarding claim 20, Peng teaches the computer-implemented method according to claim 19, but does not teach wherein the position sensor is a GPS sensor.
However, in the same field of endeavor, Yong teaches wherein the position sensor is a GPS sensor (Yong: Par. 97; i.e., a computer on board the UAV with a combination of positioning and localization sensors such as GPS sensors). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peng to have further incorporated wherein the position sensor is a GPS sensor, as taught by Yong. Doing so would allow the UAV pilot or manager to locate the exact position of the UAV at all times (Yong: Par. 103; i.e., the UAV is consistently broadcasting telemetry data through the wireless communication system to the UAV pilots' computing device, and relayed to the UAV fleet management system).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of vision based landing systems includes Takayama et al. (U.S. Patent No. 9817396), Strelow et al. (U.S. Patent No. 7725257), Raptopoulos et al. (U.S. Publication No. 2017/0129603), Harris et al. (U.S. Publication No. 2017/0090271), Hallquist et al. (U.S. Publication No. 2014/0212027), and Nadir et al. (U.S. Publication No. 2012/0200703)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.Z.W./               Examiner, Art Unit 3661                                                                                                                                                                                         
/THOMAS G BLACK/               Supervisory Patent Examiner, Art Unit 3661